     Case 2:19-cv-00171-JAM-JDP Document 70 Filed 08/31/21 Page 1 of 2




1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                    EASTERN DISTRICT OF CALIFORNIA
10
11   STEPHEN CLARK, et. al.,               Case No. 2:19-cv-00171-JAM (EFB)
12             Plaintiffs,                 ORDER GRANTING
13                                         STIPULATION TO CONTINUE
                   vs.                     EXPERT DISCLOSURES
14
     CITY OF SACRAMENTO, et. al.,
15
16             Defendants.
17
18
19
20
21
22
23
24
25
26
27
28

                                          -1-           Case No.: 2:19-cv-00171-JAM (EFB)
     Case 2:19-cv-00171-JAM-JDP Document 70 Filed 08/31/21 Page 2 of 2




1    TO ALL INTERESTED PARTIES AND THEIR COUNSEL OF RECORD:
2          The parties having stipulated, and good cause having been shown, IT IS
3    HEREBY ORDERED that the Joint Stipulation to Continue the Expert
4    Disclosures is hereby GRANTED.
5          The schedule set forth in the Civil Trial Scheduling Order [Doc. # 67], is
6    modified as follows:
7          EVENT                                 CURRENT                  PROPOSED
8          Disclosures of Expert Witnesses:          09/20/21                    11/20/21
9          Supplemental/Rebuttal Disclosures
10         of Expert Witnesses:                      10/29/21                    12/29/21
11
12
           All other pre-trial and trial dates would remain in effect.
13
14
           IT IS SO ORDERED.
15
16
17
     DATED: August 30, 2021           /s/ John A. Mendez
18                                    THE HONORABLE JOHN A. MENDEZ
19                                    UNITED STATES DISTRICT COURT JUDGE
20
21
22
23
24
25
26
27
28

                                               -2-              Case No.: 2:19-cv-00171-JAM (EFB)
